 1   ALEX G. TSE, CSBN 152348
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4   Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
            Facsimile: (415) 744-0134
 7          E-Mail: Margaret.Branick-Abilla@ssa.gov
 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT
10                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                                         )
12   VERONICA LEE SIMMS,                                 )      Case no. 4:18-cv-05034-HSG
                                                         )
13          Plaintiff,                                   )      STIPULATION AND [PROPOSED]
                                                         )
14          vs.                                          )      ORDER FOR REMAND
                                                         )      PURSUANT TO SENTENCE
15
     NANCY A. BERRYHILL,                                 )      FOUR OF 42 U.S.C. § 405(g)
                                                         )
16   Acting Commissioner of Social Security,             )
                                                         )
17          Defendant.                                   )
                                                         )
18                                                       )
19
            IT IS HEREBY STIPULATED, by and between plaintiff Veronica Lee Simms (Plaintiff) and
20
     Nancy A. Berryhill, Acting Commissioner of Social Security (the Commissioner or Defendant), through
21
     their respective counsel of record, and with the approval of the Court, that this action be remanded for
22
     further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23
            On remand, the Appeals Council will vacate the dismissal of Plaintiff’s request for review of the
24
     Commissioner’s denial of her application for benefits and reevaluate whether she established good cause
25
     for the untimely filing of her request for review. The Appeals Council shall consider all relevant
26
     evidence submitted by Plaintiff to the Appeals Council in determining whether good cause for late filing
27
28
     Stipulation
     No. 4:18-cv-05034-HSG                        1
 1
     exists. If the Appeals Council determines that Plaintiff has established good cause, the Appeals Council
 2
     will consider Plaintiff’s request for review on the merits.
 3
              The parties further request that the Clerk of the Court be directed to enter a final judgment in
 4
     favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.
 5
                                                    Respectfully submitted,
 6
 7   Dated: November 13, 2018                       BAY AREA LEGAL AID

 8
                                             By:    /s/ Deep Kaur Jodhka*
 9                                                  DEEP KAUR JODHKA
10                                                  Attorneys for Plaintiff
                                                    [*As authorized by email on Nov. 8, 2018]
11
12
     Dated: November 13, 2018                       ALEX G. TSE
13
                                                    Acting United States Attorney
14
                                             By:    /s/ Margaret Branick-Abilla
15                                                  MARGARET BRANICK-ABILLA
                                                    Special Assistant United States Attorney
16
                                                    Attorneys for Defendant
17
18
19
                                           [PROPOSED] ORDER
20
21   Pursuant to stipulation, IT IS SO ORDERED. The clerk is directed to enter judgment, remand the case
22   to the Appeals Council and close the case.
23
     Dated:     12/13/2018
24
25
26                                                  HON. HAYWOOD S. GILLIAM, JR.
                                                    United States District Judge
27
28
     Stipulation
     No. 4:18-cv-05034-HSG                          2
